EXHIBIT 10.5
 
LOCK UP AGREEMENT
 
To:
Camden Learning Corporation

500 East Pratt Street, Suite 1200
Baltimore, MD 21202
 
Re:     Proposed Business Combination Involving Camden Learning Corporation and
Dlorah, Inc.
 
1.
Acknowledgement. The undersigned acknowledges that Camden Learning Corporation
("Camden") and Dlorah, Inc. ("Dlorah") are intending to complete a proposed
business combination pursuant to that certain Agreement and Plan of
Reorganization, dated August 7, 2009, as amended by the Amended and Restated
Agreement and Plan of Reorganization, dated August 11, 2009, as further amended
by Amendment No. 1 to the Amended and Restated Agreement and Plan of
Reorganization by and among Camden, Dlorah and Dlorah Subsidiary Inc., a
wholly-owned subsidiary of Camden (collectively, the “Merger Agreement”). In
consideration of the transactions contemplated by the Merger Agreement and for
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged by the undersigned), the undersigned covenants and agrees
with Camden as follows with respect to the shares of Camden Class A common
stock, common stock and warrants issued or issuable to the undersigned (or to
persons or entities with respect to which the undersigned would have beneficial
ownership of such shares within the rules and regulations of the Securities and
Exchange Commission) whether pursuant to the Merger Agreement or otherwise and
any other security of Dlorah or Camden that is convertible into, or exercisable
or exchangeable for, securities of Camden (collectively, the “Camden Shares”).

 
2.
Lock-Up. The undersigned represents and warrants to Camden that, for the
duration of the Lock-Up Period (as defined below), the undersigned will not,
directly or indirectly: (i) offer, sell, contract to sell, pledge, lend, grant
any option, right or warrant to purchase, make any short sale or otherwise
transfer or dispose of, directly or indirectly, any Camden Shares, (ii)
establish or increase any “put equivalent position” or liquidate or decrease any
“call equivalent position” with respect to any Camden Shares (in each case
within the meaning of Section 16 of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder) or otherwise
enter into any swap, derivative or other transaction or arrangement that
transfers to another, in whole or in part, any economic consequence of ownership
of any Camden Shares, whether or not such transaction is to be settled by
delivery of Camden Shares, other securities, cash or other consideration, or
(iii) engage directly or indirectly in any transaction the likely result of
which would involve a transaction prohibited by either of clauses (i) or (ii).
The foregoing restriction is expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to, or reasonably
expected to lead to, or result in, a sale or disposition of any Camden Shares
even if such Camden Shares would be disposed of by someone other than the
undersigned. Such prohibited hedging or other transactions would include without
limitation any short sale or any purchase, sale or grant of any right (including
without limitation any put or call option) with respect to any of the Camden
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from the Camden Shares. The undersigned agrees and
consents to the entry of stop transfer instructions with Camden’s transfer agent
and registrar against, and authorizes Camden to cause the transfer agent and
registrar to decline, the transfer of relevant securities held by the
undersigned except in compliance with the foregoing restrictions.


 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the undersigned may sell, contract to sell,
dispose of, or otherwise transfer for value or otherwise, the Camden Shares by
(i) gift, will or intestacy, or (ii) distribution to partners, members,
shareholders or beneficiaries of the undersigned; provided however, that in the
case of a transfer pursuant to (i) or (ii) above, it shall be a condition to
such transfer that the transferee execute an agreement stating that the
transferee is receiving and holding the Camden Shares subject to the provisions
of this Lock Up Agreement.
 
3.
Lock-Up Period. For the purposes hereof, the “Lock-Up Period” shall mean with
respect to all of the Camden Shares, the period beginning on the date of the
Effective Time (as such term is defined in the Merger Agreement) and ending on
the date that is one hundred eighty (180) days following the date of the
Effective Time.

 
4.
Termination. This agreement may be terminated by mutual written consent of the
parties hereto. This agreement shall be terminated one calendar day following
the date that is one hundred eighty-one (181) days following the date of the
Effective Time, in accordance with its terms. The undersigned further
understands that this agreement is irrevocable, and that all authority herein
conferred or agreed to be conferred shall survive death or incapacity of the
undersigned and will be binding on the undersigned and the respective
successors, heirs, personal representatives, and assigns of the undersigned.

 
5.
Authority. The undersigned hereby represents and warrants that the undersigned
has full power and authority to enter into the agreements set forth herein.

 
6.
Public Disclosure. The undersigned agrees not to make any public disclosure or
announcement of or pertaining to this agreement, the Merger Agreement or the
transactions contemplated thereby or hereby without the prior written consent of
Camden except as required by law.

 
7.
Damages. The undersigned recognizes and acknowledges that this agreement is an
integral part of the Merger Agreement and that a breach by the undersigned of
any covenants or other commitments contained in this Agreement will cause the
other party to sustain injury for which it may not have an adequate remedy at
law for money damages. Therefore, the undersigned agrees that in the event of
any such breach, Camden shall be entitled to the remedy of specific performance
of such covenants or commitments and preliminary and permanent injunctive and
other equitable relief in addition to any other remedy to which it may be
entitled, at law or in equity, and the undersigned agrees to waive any
requirement for the securing or posting of any bond in connection with the
obtaining of any such injunctive or other equitable relief.

 
8.
Governing Law. This agreement shall be governed by and construed in accordance
with the laws of the State of Delaware applicable therein (without regard to
conflict of laws principles).

 
9.
Facsimile. Camden and the undersigned shall be entitled to rely on delivery of a
facsimile copy hereof which shall be legally effective to create a valid and
binding agreement of the undersigned and Camden in accordance with the terms
hereof.

 
10.
Counterparts. This agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

 
2

--------------------------------------------------------------------------------


 
11.
Entire Agreement. This agreement constitutes the entire agreement and
understanding between the parties pertaining to the subject matter of this
agreement.



H. & E. BUCKINGHAM LIMITED PARTNERSHIP
 
By:
/s/ Bob Buckingham
 
Bob Buckingham
 
General Partner


 
3

--------------------------------------------------------------------------------

 
